Citation Nr: 1235966	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  11-30 447	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, claimed as due to the exposure to herbicides.

2. Entitlement to service connection for coronary artery disease status post myocardial infarction, to include as due to diabetes mellitus type II.

3. Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus type II.

4. Entitlement to service connection for cancer of the larynx, claimed as due to the exposure to herbicides.




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972 and from March 1975 to March 1977.  He passed away in July 2012.     

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A VA Form 21-22 indicates that Veterans of Foreign Wars (VFW) of the United States represented the Veteran before VA from the 2006.  See 38 C.F.R. § 20.602 (representation by recognized organizations). 

The VA Form 21-22 specifically indicates that representation was revoked for the reason that the Veteran had elected representation by a private attorney.  See 38 C.F.R. § 20.607 (effective authorization of new representative revokes prior representation).  

A VA Form 21-22a associated with the claims file shows that a private attorney represented the Veteran in June 2010, but withdrew his representation in March 2011.  See 38 C.F.R. § 20.603 (representation by attorneys at law); 20.608 (withdrawal of service by a representative).   

In November 2011 VFW forwarded the Veteran's VA Form 9 in this matter to the RO, but did not sign the Form 9 as an accredited representative or submit a new VA Form 21-22 to reinstate its representation of the Veteran.  

There is no indication in the paper claims file, in the Virtual VA claims file, or in the Board's Veterans Appeals Control and Locator System (VACOLS) that a new Form 21-22 to reinstate representation of the Veteran by VFW was received by VA either at the RO prior to certification of the appeal to the Board or at the Board subsequent to certification of the appeal to the Board.  

As a result, even though VFW took actions that would normally be conducted by a representative during the period from November 2011 to July 2012, there is insufficient documentation to establish representation of the Veteran by VFW before VA in this appeal at the time of his death.  See 38 C.F.R. § 20.602. 

As the Veteran passed away in July 2012, further clarification of representation must deferred in this case.  Accordingly, the Veteran is indicated on the title page of this document to have been unrepresented before VA at the time of his death. 



FINDING OF FACT

In September 2012, prior to promulgation of a decision in this appeal, the Board was notified that the Veteran died in July 2012. 



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  

Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


